DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 3/9/2022.  Claims 1 and 3-7 are now pending.  Terminal disclaimer submitted on 3/9/2022 has been approved.
 
Allowable Subject Matter

3.	Claims 1 and 3-7 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Moriguchi et al. (US 2014/0199545).
Moriguchi et al. disclose an adhesive composition comprising propylene homopolymer, propylene/ethylene copolymer (Vistamaxx 6202, Tm of 110°C as evidenced in [0067] in Sugiyama), a tackifier, a paraffin oil, and a wax (claims 1, 9-14, Example 4 in Table 1).  
	Thus, Moriguchi et al. do not teach or fairly suggest the claimed adhesive composition comprising: an α-olefin homopolymer containing a 1-butene homopolymer; an α-olefin copolymer having a melting point of 90°C or higher; a tackifier resin; a wax; and a liquid softener, wherein a complex shear modulus (I) measured immediately after heating the adhesive composition to 1800C and cooling the same to 200C is 1 MPa or less.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762